UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6171



RICKY WAYNE CRAVEN,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA; H. W.
FISHER, Superintendent, Davie Correctional
Center,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Paul Trevor Sharp,
Magistrate Judge. (CA-97-637-6)


Submitted:   May 14, 1998                   Decided:   June 2, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky Wayne Craven, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's judgment denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1998).* We have reviewed the record and the magistrate
judge's memorandum opinion and order and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the magistrate judge. Craven v. Attorney

General, No. CA-97-637-6 (M.D.N.C. Jan. 6, 1998).    To the extent

that Appellant raises issues for the first time on appeal, we de-

cline to address those issues.   See Muth v. United States, 1 F.3d

246, 250 (4th Cir. 1993).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




      *
        The parties consented to jurisdiction of the magistrate
judge to enter a final order in the case pursuant to 28 U.S.C.
§ 636(c)(i)(1994).

                                 2